Exhibit 10.7

 

(Current and Former Employees)

 

Amendment to Award Agreements

Duke Energy Corporation Long-Term Incentive Plans

 

Effective as of December 31, 2008, except as provided below, each outstanding
award (each an “Award”) previously granted under the Duke Energy Corporation
1998 Long-Term Incentive Plan, Duke Energy Corporation 2006 Long-Term Incentive
Plan and Cinergy Corp. 1996 Long-Term Incentive Compensation Plan is hereby
amended as described below.

 

1.             Performance Shares – Timing of Payments

 

Each performance share award is amended to specify that performance shares and
dividend equivalents will be paid within 60 days after the date that the
performance results are certified, but in no event after the end of the calendar
year following the calendar year in which the performance period ends.  Each
performance share award also is amended to provide that in the event of a change
in control, any resulting performance shares and dividend equivalents will be
paid within 60 days after the change in control.  Prior to this amendment, the
Awards generally provided that payments would be made “as soon as practicable”
following the date an amount became payable.

 

2.             Phantom Shares – Timing of Payments

 

Each phantom share award is amended to specify that phantom shares will be paid
within 60 days after the date such shares become vested, but in no event after
the end of the calendar year in which such vesting occurs.  Each phantom share
award also is amended to specify that dividend equivalents will be paid within
60 days after actual dividends are paid to Duke Energy’s shareholders, but in no
event after the end of the calendar year in which such dividends are paid to the
shareholders.  Prior to this amendment, the Awards generally provided that
payments would be made “as soon as practicable” following the vesting date or
the date that actual dividends were paid to shareholders.

 

3.             Tax Withholding on Deferred LTIP Awards

 

Each phantom and performance share award is amended to provide that the Award
holder no longer has the right to choose whether to write a check to satisfy the
tax withholding obligation or to reduce his or her vested Award by using shares
to satisfy the tax withholdings.  With respect to Awards that have been deferred
beyond the vesting date, the Company will now have the discretion to decide
whether the required tax withholding obligation (i.e., FICA taxes and local
taxes in some jurisdictions) will be satisfied by either requiring the Award
holder to write a check to Duke Energy or reducing the Award holder’s deferred
shares by the amount of the required taxes.

 

4.             Phantom Shares Granted in 2005

 

Retirement eligible individuals continue to vest in their phantom shares
following retirement.  However, each phantom share award provided to retirement
eligible individuals is amended to provide that the payment of the Award will no
longer be accelerated in the event that the Award holder separates from service
within two years following a change in control.  Each phantom share also is
amended to remove the six-month delay of payment that could otherwise apply to
an individual who is considered a

 

--------------------------------------------------------------------------------


 

“specified employee” under Section 409A of the tax code (i.e., generally one of
the 50 highest paid officers).

 

5.             Leave of Absence Provisions

 

Each performance share award is amended to provide that if an employee is on an
approved leave of absence (“LOA”) at the end of the performance period, in order
to receive payment he or she must return to active service before November 1 of
the calendar year immediately following the calendar year in which the
performance period ends.  Each performance share award is amended to provide
that if an employee is on an LOA on the date of a change in control, in order to
receive payment he or she must return to active service before January 15 of the
calendar year following the calendar year in which the change in control
occurs.  Each phantom share award is amended to provide that an employee who
commences an LOA will not vest in any additional shares unless he or she returns
to active service before January 15 of the calendar year following the calendar
year in which the LOA commenced.  Prior to this amendment, the phantom share and
performance share awards provided that in order to receive payment the employee
must return to active service in accordance with the terms of the LOA and,
generally, before either the second or tenth anniversary of the date of the
Award.  For this purpose, periods of short-term or long-term disability are not
treated as an LOA.

 

6.             Miscellaneous

 

If an Award holder is notified separately that an Award contains unique terms
and is therefore not subject to this Amendment, that Award shall be amended as
provided in such separate notice.  This amendment has been written in a manner
that is intended to apply to a variety of Awards that contain similar, but not
necessarily identical, terms; accordingly, to the extent any provision contained
in this Amendment otherwise would amend an Award to add a provision that is
already contained in the Award and that complies with Section 409A of the tax
code, such portion of the Amendment shall be disregarded with respect to such
Award.  It is intended that the payments provided under the Award shall either
be exempt from the application of, or comply with, Section 409A of the tax
code.  The Awards shall be construed, administered, and governed in a manner
that effects such intent, and Duke Energy shall not take any action that would
be inconsistent with such intent.  The Award holder consents to any amendment
that Duke Energy may reasonably make in furtherance of such intention, and Duke
Energy shall promptly provide, or make available to, the Award holder a copy of
such amendment.  Without limiting the foregoing, the payments provided under the
Awards may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under
Section 409A of the tax code.  Although Duke Energy will use its best efforts to
avoid the imposition of taxation, interest and penalties under Section 409A of
the tax code, the tax treatment of the benefits provided under the Awards is not
warranted or guaranteed.  Neither Duke Energy, its affiliates, nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by the Award
holder or other taxpayer as a result of the Awards.  This Amendment also applies
to any Awards relating to Spectra Energy common stock that were provided to the
Award holder in connection with the spin-off of Spectra Energy in January, 2007.

 

--------------------------------------------------------------------------------